UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-4765



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


BISMARK VIRGILIO TORRES,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Danville.   Jackson L. Kiser, Senior
District Judge. (CR-01-83)


Submitted:   June 24, 2003                    Decided:   July 8, 2003


Before NIEMEYER and WILLIAMS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Randy V. Cargill, MAGEE, FORSTER, GOLDSTEIN & SAYERS, P.C.,
Roanoke, Virginia, for Appellant. John L. Brownlee, United States
Attorney, Donald R. Wolthuis, Assistant United States Attorney,
Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Bismark   Virgilio-Torres    was   convicted        of    conspiracy   to

distribute cocaine, cocaine base, marijuana, and methamphetamine.

On appeal, Torres asserts that defense counsel was ineffective for

failing to move to withdraw the guilty plea and undermining Torres’

claim at sentencing that the plea was not voluntary. We affirm.

      Claims of ineffective assistance of counsel generally are not

cognizable on direct appeal.      United States v. King, 119 F.3d 290,

295   (4th   Cir.   1997).   An   exception      exists    when    the   record

conclusively shows ineffectiveness.        Id.     Here, Torres stated at

his Fed. R. Crim. P. 11 hearing that he was satisfied with counsel,

understood the charges and penalties that he faced, and understood

the rights he was waiving by pleading guilty.                  Further, Torres

informed the court that he was under no pressure or threats to

plead guilty and that he had no complaints about the conduct of

government agents and attorneys.         Under these circumstances, we

cannot say that the record conclusively demonstrates that counsel

was ineffective for failing to move to withdraw the plea.

      Accordingly, we affirm. We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials before us and argument would not aid the decisional

process.



                                                                      AFFIRMED


                                    2